DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	Regarding claim 1, the prior art of record, specifically Sun et al. (US Patent Application Publication #2015/0139169) teaches a signal transmission method, comprising: transmitting, by a network device, priority information of a plurality of uplink signals to a terminal device (Paragraphs 0014, 0036, 0081, 0124, 0208, 0209, 0213, 0283, 0284, 0329, and 0330).  
 However, as a whole, none of the prior art cited alone or in combination provides the motivation to teach determining, by the terminal device, an effective transmission power of the plurality of uplink signals according to the priority information of the plurality of uplink signals; and transmitting, by the terminal device, the plurality of uplink signals in a same frequency domain resource set according to the effective transmission power of the plurality of uplink signals; and receiving, by the network device, the plurality of uplink signal in the same frequency domain resource set.
 	Regarding claim 7, the prior art of record, specifically Sun et al. (US Patent Application Publication #2015/0139169) teaches a signal transmission method, comprising: transmitting, by a network device, priority information of a plurality of uplink signals to a terminal device (Paragraphs 0014, 0036, 0081, 0124, 0208, 0209, 0213, 0283, 0284, 0329, and 0330). 
 	However, as a whole, none of the prior art cited alone or in combination provides the motivation to teach wherein the priority information of the plurality of uplink signals is used by the terminal device to determine an effective transmission power of the plurality of uplink signals; and receiving, by the network device, the plurality of uplink signal in a same frequency domain resource set transmitted by the terminal device according to the effective transmission power.
 	Regarding claim 14, the prior art of record, specifically Sun et al. (US Patent Application Publication #2015/0139169) teaches a network device, comprising a processor, a transceiver and a memory; wherein the memory is configured to store instructions, and the processor, when executing the instructions stored by the memory, is configured to: transmit, via the transceiver, priority information of a plurality of uplink signals to a terminal device (Paragraphs 0014, 0036, 0081, 0124, 0208, 0209, 0213, 0283, 0284, 0329, and 0330). 
 	However, as a whole, none of the prior art cited alone or in combination provides the motivation to teach wherein the priority information of the plurality of uplink signals is used by the terminal device to determine an effective transmission power of the plurality of uplink signals; and receive, via the transceiver, the plurality of uplink signal in a same frequency domain resource set transmitted by the terminal device according to the effective transmission power.
Dependent claims 2-6, 8-13, and 15-20 are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. An et al. (US 2015/0078351), Martin et al. (US 2012/0207102), Arvidsson et al. (US 2012/0063402), Harada et al. (US 2011/0009141).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132